Case 1:17-cv-24666-UU Document 172 Entered on FLSD Docket 08/13/2020 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 17-24666-CIV-UNGARO/O’SULLIVAN

  MARCO WATTS,

        Plaintiff,

  v.

  CLUB MADONNA, INC., and
  LEROY C. GRIFFITH,

        Defendants.

  ______________________________/

                                            ORDER

        THIS MATTER is before the Court on the Plaintiff's Verified Motion for Attorney’s

  Fees (DE # 168, 7/3/20). Having reviewed the applicable filings and law, the

  undersigned enters the following Order.

                                      BACKGROUND

        The plaintiff filed this action to establish violations of overtime and minimum

  wages pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201-216, as

  well as minimum wage damages pursuant to Fla. Stat. § 448.110 and Fla. Const. Art.

  10 § 24 ("FMWA"). This Court entered a Final Judgment against the defendants in this

  case on August 17, 2018, in the amount of $29,268.40, which represented both actual

  and liquidated damages for unpaid wages under the FMWA. (DE # 100, 8/17/18). On

  March 8, 2019, this Court entered an Order Adopting Magistrate Judge’s Report, and

  awarding the plaintiff $4,004.94 in costs and $50,621.61 in fees. (DE # 121, 3/8/19). On

  November 26, 2019, the Court awarded the plaintiff $25,416.00 in appellate attorneys’
Case 1:17-cv-24666-UU Document 172 Entered on FLSD Docket 08/13/2020 Page 2 of 4



  fees. (DE #145, 11/26,2019). On February 3, 2020, the Court entered an Amended

  Final Judgment in the amount of $109,313.35. (DE #148, 2/3/20). On July 3, 2020, the

  plaintiff filed another Verified Motion for Attorney Fees (the instant motion) seeking

  additional fees in the amount of $39,027.50 for 91.83 hours allegedly expended by his

  attorneys on various post-judgment endeavors dating back to September 2018 through

  the present. (DE #168, 7/3/20).

                                         DISCUSSION

         The plaintiff assets that he is entitled to post-judgment fees in this matter. The

  plaintiff indicates that

                 [A]ttorneys’ fees are routinely granted for post-judgment
                 collection activities in FLSA cases in this District. See
                 DiFrancesco v. Home Furniture Liquidators, Inc., 06-21709-
                 CIV,2009 WL 36550, at *5 (S.D. Fla. Jan. 6, 2009) (“The
                 Court finds that the reasoning in Free and Nunez is equally
                 applicable to the instant case and concludes that reasonable
                 attorney's fees for collecting a final judgement are available
                 under the FLSA.”). See also Yuetter-Beacham v. Med.
                 Career Inst. of S. Florida, Inc., 15-80226-CV, 2016 WL
                 11547571, at *1 (S.D. Fla. Mar. 11, 2016), report and
                 recommendation adopted, 9:15-CV-80226, 2016
                 WL11547572 (S.D. Fla. Mar. 30, 2016)(awarding attorneys’
                 fees for post-judgment proceedings in aid of execution in
                 FLSA case); Adelson v. Tire Depot Group, LLC, 14-61846-
                 CIV, 2014 WL 12539721, at *2 (S.D. Fla. Oct. 29,
                 2014)(“fees for efforts to collect a default final judgment are
                 appropriate in FLSA cases”); Cruz v. Paver Designs of Miami
                 Dade Inc., 14-22938-CIV, 2014 WL 12539726, at *2 (S.D.
                 Fla. Sept. 22, 2014)(“Finally, Plaintiffs seek reasonable
                 attorneys' fees for collecting a final judgment, given they
                 expect to expend more time and effort to collect the default
                 final judgment in this matter. (See Mot. 5). The Court finds
                 collection of such fees appropriate in FLSA cases.”).

  Plaintiff’s Motion at pp. 3-4.

         In the response to the plaintiff’s Motion, the defendants indicate that the

                                               2
Case 1:17-cv-24666-UU Document 172 Entered on FLSD Docket 08/13/2020 Page 3 of 4



                Plaintiff asserts that he is entitled to fees on the grounds that
                “[a]ttorney’s fees are routinely granted for post-judgment
                collection activities in FLSA cases in this District.” [D.E. 168
                at 3]. However, none of the cases cited by Plaintiff in support
                of this proposition involve a fees’ request for post-judgment
                collection activities absent a timely underlying judgment or
                order giving rise to such a request. In DiFrancesco v. Home
                Furniture Liquidators, Inc., No. 06-21709-CIV, 2009 U.S.
                Dist. LEXIS 736, 2009 WL 36550 (S.D. Fla. Jan. 6, 2009),
                the Court awarded post-judgment collection fees sought by
                plaintiff in conjunction with the granting of plaintiff’s motion
                for judgment on writ of garnishment. In Yeutter-Beacham v.
                Medical Inst. of S. Fla., INC, 2016 U.S. Dist. LEXIS 201496
                (S.D. Fla. May 26, 2016), the plaintiff’s request for post-
                judgment fees were granted by the Court as a result of the
                execution defendants’ dilatory conduct in complying with
                their post-judgment discovery obligations. following an order
                granting plaintiff’s motion to compel discovery. In Adelson v.
                Tire Depot Group, LLC, 14-61846-CIV, 2014 WL 12539721
                (S.D. Fla. Oct. 29, 2014), an award for post-judgment
                reasonable attorney’s fees in FLSA cases was
                acknowledged as appropriate where the plaintiff moved for
                award of such fees in conjunction (simultaneously) with
                plaintiff’s motion for final judgment following entry of a clerk’s
                default against defendant. Finally, as in Adelson, in Cruz v.
                Paver Designs of Miami Dade Inc., 14-22938-CIV, 2014, WL
                12539726 (S.D. Fla. Sept. 22, 2014), the entitlement to
                attorneys’ fees for post-judgment collection activities was
                acknowledged as appropriate where plaintiff asked the court
                – in conjunction (simultaneously) with the court’s entry of
                final default judgment – to grant plaintiff’s motion as to
                entitlement for fees they expected to incur in collecting on
                the default judgment. In sum, none of the aforementioned
                cases cited in Plaintiff’s Motion support his position that he is
                entitled to an award for fees incurred in connection with post-
                judgment collection activities at the current juncture.


  Defendants’ Response pp. 3-4.

         As noted above, the plaintiff cites to the case of DiFrancesco v. Home Furniture

  Liquidators, Inc., No. 06-21709-CIV, 2009 WL 36550 (S.D. Fla. Jan. 6, 2009) in support

  of his argument that he is entitled to attorney’s fees in this matter. Specifically, the

                                                3
Case 1:17-cv-24666-UU Document 172 Entered on FLSD Docket 08/13/2020 Page 4 of 4



  plaintiff states that

                 [A]ttorneys’ fees are routinely granted for post-judgment
                 collection activities in FLSA cases in this District. See
                 DiFrancesco v. Home Furniture Liquidators, Inc., 06-21709-
                 CIV,2009 WL 36550, at *5 (S.D. Fla. Jan. 6, 2009) (“The
                 Court finds that the reasoning in Free and Nunez is equally
                 applicable to the instant case and concludes that reasonable
                 attorney's fees for collecting a final judgement are available
                 under the FLSA.”).

  Plaintiff’s Motion at pp. 3-4. However, in DiFrancesco, the plaintiff successfully obtained

  a Final Judgment in Garnishment and the Court awarded fees in conjunction with the

  Final Judgment in Garnishment. In this case the plaintiff has not obtained any success

  in their post judgment collection efforts.

          Accordingly, the undersigned finds that the request for the fees and costs in this

  motion are premature under the circumstances.

          In accordance with the foregoing Order, it is

          ORDERED AND ADJUDGED that the Plaintiff's Verified Motion for Attorney’s

  Fees (DE # 168, 7/3/20) is DENIED without prejudice to renew if the plaintiff is

  successful in the post-judgment proceedings.            .

          DONE AND ORDERED in Chambers at Miami, Florida this 13th day of August

  2020.

                                      JOHN J. O’SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                               4
